COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Melissa A. Pulsipher

Appellate case numbers: 01-15-00171-CV
                        01-15-00172-CV

Trial court case numbers: 13CP0049
                          15CP0007

Trial court:              306th District Court of Galveston County

        We note that the petition for writ of mandamus, previously struck by this Court and
ordered to be refiled within 10 days, was served on the Texas Department of Family and
Protective Services only by mail, and not electronically. We ORDER relator to serve the Texas
Department of Family and Protective Services, electronically or by hand delivery, with a copy of
the stricken brief by 12:00 p.m. (noon) on Thursday, February 26, 2015. Because Texas
Department of Family and Protective Services is a party to the case, no privacy concerns are at
issue in providing them with the stricken brief. This does NOT relieve relator of the obligation
to refile a petition for writ of mandamus that is compliant with Texas Rule of Appellate
Procedure 9.8, as previously ordered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: February 25, 2015